I lTH COURT or APPEALS
EASTLAND, TEXAS
JUDGMENT

Steve Stephens, 3‘ From the County Court at
Law of Walker County,
Trial Court No. 9309CV.

Vs.No. ll—ll-OOOlLCV *JananIBlJOl?)

Beckham 8a: Jones Cow * Memorandum Opinion by Willsong l.

(Panel consists of: Wright, Cl?
McCall, J1 and Willson, J.)

This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court’s opinion; the judgment of the trial

court is in all things affirmed. The costs incurred by reason of this appeal are taxed against Steve

Stephens.